 1 SHAWN N. ANDERSON
   United States Attorney
 2 ROSETTA L. SAN NICOLAS
   Assistant United States Attorney
 3 Suite 500, Sirena Plaza
   108 Hernan Cortez Avenue
 4 Hagatna, Guam 96910
   Telephone: (671) 472-7332
 5 Facsimile: (671) 472-7334

 6 Attorneys for the United States of America

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                   FOR THE TERRITORY OF GUAM

 9
     UNITED STATES OF AMERICA,                            CRIMINAL CASE NO. 17-00053
10
                                  Plaintiff,
11                                                        UNITED STATES’ SENTENCING
                         vs.                              MEMORANDUM
12
     WILFREDO LEE LOPEZ,
13
                                  Defendant.
14

15
            The United States is recommending that defendant receive the mandatory minimum term of
16

17 imprisonment of one hundred and twenty months for the offenses of Attempted Enticement of a

18 Minor and Transfer of Obscenity to a Minor.

19                                     I.      STATEMENT OF FACTS
20          On October 30, 2017, defendant Wilfredo Lee Lopez (Lopez) responded to a Craigslist
21
     advertisement posted by “Brit.” Defendant Lopez asked “Brit” “How old are you?” “Brit”
22
     responded that she was 13. Lopez then responded that he could get into trouble for talking to a 13
23
     year old child. Nevertheless, Lopez stated that he liked to do “naughty things” but was scared
24

25 because “Brit” was so young. Lopez stated that he was interested in teaching “Brit” “naughty adult

26 stuff.” Lopez’ conversations with “Brit” quickly became sexually explicit. Lopez conversed with

27 “Brit” when she was alone and unsupervised. Lopez attempted to persuade, induce and entice “Brit”

28
                                                      1
        UNITED STATES’ SENTENCING
                 Case 1:17-cr-00053
        MEMORANDUM                          Document 73 Filed 12/11/18 Page 1 of 7
     to engage in sexual activity. Lopez asked “Brit” to send him photographs wearing only a bra. Lopez
 1
     appeared to be attempting to introduce and de-sensitize “Brit” to sexual activity using graphic,
 2

 3 sexually explicit language and images.

 4          During the conversations, Lopez sent “Brit” two images of his erect penis. Lopez asked
 5 “Brit” what she thought of the images and asked her what she would do to his penis when they meet.

 6
     Lopez asked “Brit” if she would touch what she saw in the images and video. Lopez continued to
 7
     persuade “Brit” to send him sexually explicit photographs of herself. Lopez also sent “Brit” a video
 8
     of himself masturbating.
 9

10          During the conversations with “Brit,” Lopez used an alias to conceal his identity. Lopez

11 identified himself to be “Chris Bain.” Later, Lopez encouraged “Brit” to message him on Facebook

12 using his account name “Blake Johnson.” Lopez proposed meeting “Brit” at several locations, to

13 include a lookout, at a playground, at the beach, at the Base Exchange, and at the Anderson Air

14
     Force Base Library.
15
            On November 14, 2017, Lopez proposed to meet “Brit” at the Anderson Air Force Base
16
     Library. Lopez instructed “Brit” to wear a dress and not wear underwear. He stated that he would
17

18 wear shorts with no underwear. Immediately after this attempted meeting, Lopez became cautious

19 and instructed “Brit” to delete all but their most recent conversations so they could remain in

20 contact.

21
              Lopez proposed to meet “Brit” at her residence. He asked “Brit” if she would engage in
22
     sexual acts with him. Lopez asked “Brit” if she would permit him to ejaculate in and on her body.
23
     He asked “Brit” if she was menstruating. Lopez sent “Brit” another image of his erect penis. Lopez
24
     drove to “Brit’s” home address where he was arrested by Air Force Office of Special Investigations
25

26 Officers.

27

28
                                                       2
        UNITED STATES’ SENTENCING
                 Case 1:17-cr-00053
        MEMORANDUM                        Document 73 Filed 12/11/18 Page 2 of 7
                              II.      PRESENTENCE INVESTIGATION REPORT
 1
            The government has no exceptions or objections to the presentence investigation report.
 2

 3 (Doc. No. 69).

 4                                    III.   SENTENCING CALCULATIONS
 5          Count 1 – Attempted Enticement of a Minor
 6
            The base offense level for Attempted Enticement of a Minor in violation of Title 18 U.S.C. §
 7
     2422(b) is 28. See U.S.S.G. § 2G1.3(a)(3). The Defendant’s offense level was increased by two
 8
     levels for use of a computer and e-mail account to persuade, induce, entice, coerce or facilitate the
 9

10 travel of the minor. See U.S.S.G. § 2G1.3(b)(3). Defendant’s adjusted offense level for this offense

11 is 30.

12          The base offense level for Transfer of Obscenity to a Minor in violation of Title 18 U.S.C. §
13 1470 is 10. See U.S.S.G. § 2G3.1(a). The Defendant’s offense level was increased by seven levels

14
     because the offense involved distribution to a minor intended to persuade, induce, entice, coerce or
15
     facilitate the travel of the minor to engage in prohibited sexual conduct. See U.S.S.G. §
16
     2G1.3(b)(E).    The Defendant’s offense was increased by two levels because of the use of a
17

18 computer. See U.S.S.G. § 2G3.1(b)(3). Defendant’s adjusted offense level for this offense is 19.

19          The guideline that produced the highest offense level is 30.    Lopez’s criminal history

20 category is I (97-121 months). The statutorily required minimum sentence for Attempted

21
     Enticement of a Minor is imprisonment not less than 10 years or for life. The guideline range for all
22
     counts is the mandatory minimum term for Attempted Enticement of a Minor, which is 10 years
23
     imprisonment.
24
                        IV.         SENTENCING FACTORS UNDER 18 U.S.C. § 3553(a)
25

26          In United States v. Booker, the Supreme Court excised the provisions that made the

27 Guidelines mandatory, and thus “made the Guidelines effectively advisory.” United States v.

28
                                                        3
        UNITED STATES’ SENTENCING
                 Case 1:17-cr-00053
        MEMORANDUM                           Document 73 Filed 12/11/18 Page 3 of 7
     Booker, 125 S.Ct. 738, 756-57 (2005). As modified, the Sentencing Reform Act now “requires a
 1
     sentencing court to consider Guideline ranges, see 18 U.S.C. § 3553(a)(4), but it permits the court to
 2

 3 tailor the sentence in light of other statutory concerns as well, see § 3553(a).” Id. at 757. Further,

 4 “district courts, while not bound to apply the Guidelines, must consult those Guidelines and take

 5 them into account when sentencing.” Id. at 767; See 18 U.S.C. § 3553(a)(4)(5). “[T]he Act

 6
     nonetheless requires judges to impose sentences that reflect the seriousness of the offense, promote
 7
     respect for the law, provide just punishment, afford adequate deference, [and] protect the public....”
 8
     Id. at 765; See 18 U.S.C. § 3553(a)(2). In United States v. Zavala, 443 F.3d 1165 (9th Cir. 2006),
 9

10 the Ninth Circuit reiterated that the Guidelines are the starting point for a district court in

11 determining a reasonable sentence. Id. at 1169. A district court, however, must not accord more

12 weight to the Guidelines than the other Section 3553(a) factors. Id. at 1171.

13            The Government addresses each of the Section 3553(a) factors as follows:
14
         1.      Nature and circumstances of the offense and the history and characteristics
15               of the defendant:

16            This case involves two offenses, the Attempted Enticement of a Minor, in violation of 18
17
     U.S.C. §§ 2422(b) and 2, and Transfer of Obscenity to a Minor, in violation of 18 U.S.C. §§ 1470
18
     and 2.    The Indictment contains a Notice of Forfeiture.
19
              The gravamen of Attempted Enticement of a Minor offense, is the attempted inducement.
20
     Defendant attempted to persuade, induce or entice “Brit,” a person he believed to be under the age of
21

22 18, to engage in sexual activity. Lopez took substantial steps toward the commission of the crime.

23 These substantial steps corroborated his intent to persuade, induce and entice “Brit” to engage in

24 sexual activity.

25
              The offense of Transfer of Obscenity to a Minor involves sending obscene material to a
26
     person believed to be below the age of 16. The Defendant knowingly transferred images of his
27
     penis to a person less than sixteen years of age using any means of interstate commerce. The three-
28
                                                         4
        UNITED STATES’ SENTENCING
                 Case 1:17-cr-00053
        MEMORANDUM                         Document 73 Filed 12/11/18 Page 4 of 7
     part test for determining whether material is obscene is taken from Miller v. California, 413 U.S. 15,
 1
     24 (1973) and Pope v. Illinois, 481 U.S. 497, 500–01 (1987).
 2

 3           Defendant Lopez initiated sexually graphic conversations with “Brit.” He described the

 4 sexual acts he would like to perform with the minor, and proposed a rendezvous to perform those

 5 sexual acts. The images he sent to “Brit” are obscene. Defendant Lopez has attempted to groom a

 6
     13 year old child “Brit” and sexualized their relationship. Defendant has engaged in acts that prey
 7
     on what he believed to be a very young child using computers to facilitate the offense. The
 8
     Government requests the Court impose a sentence that considers that the Defendant attempted to
 9

10 harm a child of tender years. The Government requests that the Court impose a sentence that will

11 protect children and combat computer-facilitate crimes against children.

12      2.        Need for the sentence imposed to reflect the seriousness of the offense, promote respect
                  for the law, and to provide just punishment for the offense:
13

14           The Defendant was involved in activity targeting what he believed to be a 13 year old child.

15 A sentence of one hundred and twenty months will reflect the seriousness of the offense, promote

16 respect for the law and provide just punishment.

17
             3. Need for sentence imposed to afford adequate deterrence to criminal conduct:
18
             The Defendant must be deterred from committing additional crimes. Deterrence will only
19
     occur by imposing a sentence adequate to deter Defendant and others from attempting to sexualize
20
     and induce young children to engage in sexual activity.
21

22           4.      Need for sentence imposed to protect the public from further crimes of the Defendant:

23           A term of imprisonment of one hundred and twenty months imprisonment will be sufficient
24 to protect the public from further crimes of the Defendant.

25
             5.      Need for sentence imposed to provide defendant with needed educational or
26                   vocational training, medical care, or other correctional treatment in most effective
                     manner:
27

28
                                                        5
        UNITED STATES’ SENTENCING
                 Case 1:17-cr-00053
        MEMORANDUM                         Document 73 Filed 12/11/18 Page 5 of 7
            The Defendant will be able to avail himself of corrective treatment at the Bureau of Prisons.
 1
            6.         The kinds of sentences available:
 2

 3          The sentence range is within Zone D. Thus, alternative sentences are not available.

 4          7.         The kinds of sentence and the sentence range established under the Guidelines:
 5          The Guidelines provide for a term of imprisonment in this matter. (Adjusted Offense Level
 6
     30, Criminal History Category I, 97-121 months). However, there is a statutorily required
 7
     mandatory minimum sentence of 10 years imprisonment. The Government recommends the Court
 8
     impose one hundred and twenty months, or 10 years imprisonment. This proposed imprisonment
 9

10 term is fair and reasonable given the Defendant’s relevant conduct to the current offense.

11          8.         Any pertinent policy statements issued by the Sentencing Commission:

12          There are no pertinent policy statements in this case.
13          9.         The need to avoid unwarranted sentence disparities among defendants with similar
14                     records who have been found guilty of similar conduct:

15          A term of one hundred and twenty months imprisonment is consistent with that applicable to

16 similarly situated defendants and will therefore not create disparities among defendants convicted of

17
     similar crimes.
18
            10.        Need to provide restitution to any victims of the offense:
19
            Restitution is not an issue in this case.
20
                                                V.      CONCLUSION
21

22          For the foregoing reasons, the Defendant should be sentenced to incarceration for one

23 hundred and twenty months imprisonment for the offenses of Attempted Enticement of a Minor, in

24 violation of 18 U.S.C. §§ 2422(b) and 2, and Transfer of Obscenity to a Minor, in violation of 18

25
     U.S.C. §§ 1470 and 2.
26

27

28
                                                           6
        UNITED STATES’ SENTENCING
                 Case 1:17-cr-00053
        MEMORANDUM                           Document 73 Filed 12/11/18 Page 6 of 7
            The Government submits that such a sentence is appropriate and reasonable given the
 1
     mandatory minimum term, the applicable Guideline range and the factors set forth in 18 U.S.C. §
 2

 3 3553(a).

 4          RESPECTFULLY SUBMITTED this 11th day of December, 2018.
 5                                                              SHAWN N. ANDERSON
 6                                                              United States Attorney
                                                                Districts of Guam and the NMI
 7

 8                                                        By:    /s/ Rosetta L. San Nicolas
                                                                ROSETTA L. SAN NICOLAS
 9                                                              Assistant U.S. Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     7
       UNITED STATES’ SENTENCING
                Case 1:17-cr-00053
       MEMORANDUM                        Document 73 Filed 12/11/18 Page 7 of 7
